Exhibit 10.1





EXCLUSIVE LICENSE AGREEMENT









CO-DIAGNOSTICS, INC.
LICENSOR




WATERMARK GROUP INC.
LICENSEE




October 13, 2016















































--------------------------------------------------------------------------------



EXCLUSIVE LICENSE AGREEMENT BETWEEN


CO-DIAGNOSTICS, INC. AND WATERMARK GROUPINC.



 1.
Definitions
2
 2.
Licensee Grant
4
 3.
Licensee Grant
5
 4.
Performance Requirements
7
 5.
License Fees and Royalties
7
 6.
Licensor Development Responsibility
8
 7.
Reports, Records, Penalties and Interest
8
 8.
Confidentiality
9
 9.
Export Controls and Applicable Laws
10
 10.
Warranty and Limitation of Remedy
11
 11.
Product Liability and General Indemnification
12
 12.
Term and Termination
12
 13.
Dispute Resolution and Mediation
14
 14.
Licensee Assignment
14
 15.
Non Use of Licensor Name
15
 16.
Publication
15
 17.
Payment, Notices and Other Communications
15
 18.
Miscellaneous Provisions
16

 
 

--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT BETWEEN


CO-DIAGNOSTICS, INC. AND WATERMARK GROUP INC.


This Agreement, effective October 13, 2016, is entered into between
Co-Diagnostics, Inc. a Utah corporation, with its principal place of business
located at 8160 S. Highland Drive, Sandy, Utah  84093 (referred to in this
Agreement as "LICENSOR") and Watermark Group Inc., a  Nevada corporation, with
its principal place of business located at 64 Industrial Road, Richmond Hill,
Ontario L4C 2Y1 (referred to in this Agreement as "LICENSEE").


RECITALS


LICENSOR is the sole owner free and clear of any claims or security, of a
certain uniquely designed and patented molecular diagnostic testing technology
and related intellectual property that can be used to test for diseases
transmitted by mosquitoes as described in detail in schedule "A" attached
hereto,


A.
LICENSOR is in the business of bringing to market products based on its
technology, and desires to develop diagnostic testing products for as many
pathogens as it has the financial resources to apply to such development. 
LICENSOR does desire to grant an exclusive license to other entities with
resources to apply to marketing and selling of tests and commercialization of
the existing tests.



B.
LICENSOR has in place three (3) US patents and is in the process of obtaining
two (2) more additional patents, CE marking designation with ISO 13485
designation and approvals  that are necessary for LICENSEE to market and sell
the diagnostic tests in the target markets.





C.     LICENSEE desires to obtain a license to further develop  and sell
existing diagnostic testing tests based on the LICENSOR platform and related
proprietary technology licensed herein limited to certain specific mosquito
borne diseases upon the terms and conditions of this Agreement.


In consideration of the promises and mutual covenants contained in this
Agreement the parties agree as follows:




TERMS OF AGREEMENT


1
Definitions

 
For the purposes of this Agreement, the following terms, words and phrases shall
have the meaning ascribed to them in this Section.
2

--------------------------------------------------------------------------------



1.1  "ADJUSTED GROSS SALES" shall mean LICENSEE's gross receipts or the fair
market monetary equivalent value of consideration received for or dependent upon
LICENSED TECHNOLOGY, including PRODUCTS which are used, sold, leased, licensed
or otherwise transferred by or for LICENSEE, its AFFILIATES, a SUBLICENSEE, or
as otherwise authorized by the express written consent of LICENSOR to a property
owner, lessor, lessee or manager, producer, distributor or END USER.  ADJUSTED
GROSS SALES will include receipts or consideration for consulting, project
planning and development, and other project costs that complete the objective of
commercializing, marketing and selling the PRODUCTS as performed by LICENSEE,
less all costs directly attributable to such use, sale, lease, license or
transfer, including costs of goods sold,  actually allowed and borne by LICENSEE
or a SUBLICENSEE.  Such qualifying costs shall include but not be limited to the
costs of the following:



A. Trade or quantity discounts actually allowed and taken in such amounts as are
customary in the trade;




B. Sales and/or use and excise taxes directly imposed with reference to
particular sales; and,




C. Costs of goods sold,

 
 No deductions shall be made for payments to third parties as commissions paid
to individuals, whether they are regularly employed by LICENSEE or by
independent sales agents, or for the cost of collections.  For purposes of
calculating "ADJUSTED GROSS SALES", the Products shall be considered sold,
licensed or transferred when payment has been received.


1.2  "AFFILIATE" shall mean any person or entity owned or controlled directly or
indirectly by LICENSEE or a SUBLICENSEE or any person or other entity controlled
by, controlling or under common control with LICENSEE or a SUBLICENSEE.  The
term "control" means possession, direct or indirect, of the powers to direct or
cause the direction of the management and policies of a person or entity;
whether through ownership, voting securities, beneficial interests, by contract,
by agreement, or otherwise.


1.3  "END USER" means any person or entity to which LICENSED TECHNOLOGY or
PRODUCTS are sold or licensed for testing and not for the purpose of licensing
or selling to other persons or entities.


1.4  "FIELD OF APPLICATION" means the exclusive rights to LICENSOR'S molecular
diagnostic tests for the flavivirus diseases, including and limited to Zika, 
dengue, yellow fever, Japanese encephalitis, chikungunya and, on a non-exclusive
basis, the non-flavivirus disease malaria is included.


1.5  "IMPROVEMENT(S)" means any invention, idea, trade secret or know-how which
includes any portion of, or utilizes any portion of, the LICENSED TECHNOLOGY or
any derivative product which is directly related to, or which develops, enhances
or improves any portion of the LICENSED TECHNOLOGY, whether or not patentable or
otherwise protectable as INTELLECTUAL PROPERTY which is subsequently acquired or
developed by LICENSEE during the term of this Agreement.
3

--------------------------------------------------------------------------------



1.6  "INTELLECTUAL PROPERTY" means and includes any and all patents, trademarks,
trade secrets, know-how, and other proprietary rights, and any and all
applications and registrations therefore. NEED TO BE DETAILED IN EXHIBIT "A"
ATTACHED


1.7  "LICENSED TECHNOLOGY" means and includes all of LICENSOR's technology,
INTELLECTUAL PROPERTY, and related enhancements created or developed by LICENSOR
and described in LICENSOR'S patents and patent applications and related trade
secrets as more particularly described in Exhibit A, which is attached to this
Agreement and by reference is incorporated herein and made part of this
Agreement.


1.8  "LICENSEE" is Watermark Group Inc. Inc. and its AFFILIATES and any other
person or entity that becomes a successor in interest to, purchases, merges
with, assumes control of, or becomes an assignee of LICENSEE.




1.9  "PRODUCTS" shall include all testing reagents and supplies necessary to
perform diagnostic testing, including, without limitation, reagents, hardware,
software, formula, test kits, and written instructions for testing.


1.10 "SUBLICENSEE" is any person or entity, including testing facilities and
labs or other individuals or entities, which are licensed pursuant to this
Agreement by LICENSEE with rights to the LICENSED TECHNOLOGY to market to END
USERS PRODUCTS and/or services based upon LICENSED TECHNOLOGY which are
developed, enhanced, improved or implemented by said person or entity.


1.11  "TERRITORY" means LICENSEE is granted the exclusive right to commercialize
the LICENSED TECHNOLOGY (non-exclusive as it pertains to Malaria) and sell
Products based thereon worldwide in the FIELD OF APPLICATION.
 
2       LICENSOR Grant


2.1  LICENSOR hereby grants LICENSEE an exclusive right and license to utilize
the LICENSED TECHNOLOGY to develop PRODUCTS, processes, and IMPROVEMENTS, to
use, produce, sell, lease and otherwise transfer PRODUCTS and LICENSED
TECHNOLOGY within the TERRITORY and the FIELD OF APPLICATION as authorized in
this Agreement until such time as this Agreement  is terminated.  This grant
will extend to the use, production, sale, lease, transfer or other disposition
of LICENSED TECHNOLOGY within the TERRITORY and the FIELD OF APPLICATION through
an AFFILIATE or through LICENSEE's use of any marketer or distributor and shall
authorize any END USERS' use of the LICENSED TECHNOLOGY and PRODUCTS sold or
transferred by LICENSEE or its AFFILIATES, marketers or distributors.  
Provided, however, as the License pertains to Malaria it shall be non-exclusive.
LICENSOR acknowledges that any PRODUCTS it sell, distributes or markets relating
to malaria will be exclusively useable only for testing malaria.
4

--------------------------------------------------------------------------------



2.2  The grants provided under this Agreement shall specifically include the
right for LICENSEE to sublicense to SUBLICENSEES its rights under this Agreement
to the LICENSED TECHNOLOGY with respect to the TERRITORY and the FIELD OF
APPLICATION.  All sublicenses granted by LICENSEE shall be subject to the terms
and conditions of this Agreement and any sublicense agreement shall have an
express provision to this effect.  No sublicense shall relieve LICENSEE of any
of its obligations under this Agreement.  Sublicenses under this Agreement shall
be structured to guarantee the payment of royalties to LICENSOR in an amount at
least equal to the amount of royalties which LICENSOR would have received from
LICENSEE had LICENSEE made, sold, licensed, or otherwise sold PRODUCTS or
transferred the LICENSED TECHNOLOGY authorized in the sublicense.  LICENSEE
agrees to forward to LICENSOR a fully executed copy of each sublicense agreement
within thirty (30) days of its execution, and to act as a fiduciary to protect
LICENSOR's interests in the sublicense and to collect and transmit to LICENSOR
all royalties due. The LICENSOR  agrees that any sale of PRODUCTS to the
LICENSEE shall be at price no greater than manufacturing costs plus 20%. The
current manufacturing cost of the Products is $0.60 per unit and any cost
increase shall not be greater per year than the rate of inflation for the
previous year with any increase to be made no more than annually.


2.3  Nothing in this Agreement shall be considered as granting any rights,
express or implied, in LICENSOR's patents, patent applications, inventions,
methods, technical, confidential or proprietary information, expertise,
know-how, trade secrets or knowledge not specifically licensed in this
Agreement, and all rights not expressly granted by this Agreement to LICENSEE
are expressly reserved by LICENSOR.  The license granted by this Agreement shall
not be construed to confer any rights upon LICENSEE by implication, estoppel or
otherwise as to any existing, new or derivative technology not specifically
licensed by this Agreement.  The reservation of rights described in this Section
is intended to be broadly construed and not to be limited by the definitions set
forth in this Agreement.


2.4  Notwithstanding the exclusive license granted pursuant to this Agreement
with respect to the TERRITORY and FIELD OF APPLICATION, LICENSOR reserves the
right to make, have made or use the LICENSED TECHNOLOGY and IMPROVEMENTS
anywhere in the world for continuing research and non-commercial academic uses
without cost provided no revenue or sale is involved.  Moreover, should LICENSOR
wish to purchase any services based on LICENSED TECHNOLOGY from LICENSEE or its
AFFILIATES LICENSEE agrees to sell such services to LICENSOR at cost plus 20%.
 
3
LICENSEE GRANT

 
3.1  LICENSEE hereby grants, assigns, transfers and conveys to LICENSOR all of
LICENSEE's right, title and interest in and to all IMPROVEMENTS in or upon
LICENSED TECHNOLOGY, and any INTELLECTUAL PROPERTY therein, of any kind or
description created or developed by LICENSEE or its SUBLICENSEES.  This grant
and assignment shall be absolute and irrevocable, shall survive the termination
of this Agreement and is intended to entitle LICENSOR to use said IMPROVEMENTS
for their academic purposes as more fully described in Section 2.4 of this
Agreement, to entitle LICENSOR to license the LICENSED TECHNOLOGY and
IMPROVEMENTS to third parties subsequent to termination of this Agreement and to
entitle LICENSOR to collect royalties.
5

--------------------------------------------------------------------------------



3.2  In the event that any of LICENSEE's rights with respect to any IMPROVEMENTS
as detailed in Section 3.1 are not fully assignable or otherwise transferable to
LICENSOR for any reason whatsoever, in accordance with the provisions of this
Section 3, LICENSEE shall, and hereby does, grant LICENSOR a non-exclusive,
irrevocable, perpetual, worldwide license in and to all such IMPROVEMENTS and
all INTELLECTUAL PROPERTY therein.


3.3  In furtherance of LICENSEE's obligations under Section 3.1 and Section 3.2,
LICENSEE shall take all actions, and shall execute and deliver to LICENSOR, or
file with appropriate government agencies, all documents and other materials, as
reasonably requested by LICENSOR, in order to permit LICENSOR (or any third
party assignee designated by LICENSOR) to perfect and protect its ownership or
license of all rights, title and interests in and to all IMPROVEMENTS and
INTELLECTUAL PROPERTY therein.


3.4  LICENSEE agrees to disclose to LICENSOR all information reasonably
requested by LICENSOR with respect to any IMPROVEMENTS and INTELLECTUAL PROPERTY
therein and to provide and assign to LICENSOR all documents and data, in
whatever form, reasonably necessary for LICENSOR to use such IMPROVEMENTS and
INTELLECTUAL PROPERTY in the manner contemplated in this Section 3.


3.5  Nothing in this Agreement shall be considered as granting any rights,
express or implied, in LICENSEE's patents, patent applications, inventions,
methods, technical, confidential or proprietary information, expertise,
know-how, trade secrets or knowledge pre-existing this Agreement, and all rights
not expressly granted by this Agreement are expressly reserved by LICENSOR.  The
license granted to LICENSOR by this Agreement shall not be construed to confer
any rights by implication, estoppel or otherwise as to any existing, new or
derivative technology.  The reservation of rights described in this Section is
intended to be broadly construed and not to be limited by the definitions set
forth in this Agreement.


3.6  Any INTELLECTUAL PROPERTY (IP) discovered or developed jointly and
resulting from collaboration between LICENSOR and LICENSEE related to LICENSED
TECHNOLOGY and its use shall be owned jointly and either party shall have the
non-exclusive right to use same.  If LICENSEE desires exclusive commercial
rights to joint IP, these shall be the subject of a future agreement or
amendment to this Agreement.
6

--------------------------------------------------------------------------------

 
4          Performance Requirements
 
4.1  LICENSEE shall, during the term of this Agreement, use its best efforts to
market and utilize LICENSED TECHNOLOGY on a continuous basis in order to
maximize the ADJUSTED GROSS SALES through a thorough, vigorous and diligent
commercial program.


4.2  LICENSEE shall have available and offer PRODUCTS based on LICENSED
TECHNOLOGY for sale or license by January 1, 2017,or such later date arising as
result of timing of marketing program and such offer for sale or license shall
be accompanied by advertising and/or other marketing efforts consistent with
LICENSEE's new product or service introductions for products of the same nature
and which are substantially similar.
 
5           License Fees and Royalties
 
In consideration of the license granted under this Agreement, LICENSEE shall pay
to LICENSOR, the Initial License Fee in the manner designated below and the
Earned Royalties and the Pass Through Royalties until the Agreement shall be
terminated, as follows:


5.0  Initial License Fee.  LICENSEE shall pay an initial licensee fee of
$500,000 ("Initial Licensee Fee"). This money shall be used based on a mutually
agreed use of funds, attached hereto as Exhibit C, with two hundred thousand
dollars ($200,000) to be allocated to completion, verification and validation of
the Tests.


5.1  Earned Royalties:  Earned royalties shall be paid quarterly in the amount
equal to ten percent (10%) of the ADJUSTED GROSS SALES anywhere in the TERRITORY
and FIELD OF APPLICATION of the LICENSED TECHNOLOGY or IMPROVEMENTS subject to
this Agreement used, leased, licensed, sold or otherwise transferred to an END
USER by or for LICENSEE, its AFFILIATES or pursuant to any SUBLICENSEE
agreement.


5.2  Minimum Earned Royalties:  There shall be no annual minimum royalty amount
due from LICENSEE.


5.3     Pass Through Royalties:  A "pass through royalty" to be levied on all
license fees and any and all other consideration of any kind or description
received by LICENSEE or any AFFILIATE from any third party which is not an
AFFILIATE, distributor, retail outlet or END USER, but which is granted a
sublicense, is assigned rights or receives rights from LICENSEE with respect to
the LICENSED TECHNOLOGY to make, use, sell, lease, or otherwise transfer
LICENSED PRODUCTS or PROCESSES made or developed by the SUBLICENSEE, assignee or
transferee and which is not otherwise subject to the earned and minimum royalty
provisions of this Agreement.  The pass through royalty shall be paid on all
such license fees or consideration, which shall specifically include, but not be
limited to, license issue fees, minimum royalties, equity interests or other
consideration in excess of earned royalties to which LICENSOR is entitled
pursuant to Paragraph and 5.1 of this Agreement.
7

--------------------------------------------------------------------------------



A.
The "pass through royalty" shall be fifty percent (50%) of the ten percent of
all applicable consideration which would have been included in Adjusted Gross
revenue and this shall not be double counted in regular royalty.



B.
Pass through royalty payments shall be payable to LICENSOR quarterly in addition
to and contemporaneously with earned royalty payments.  Such pass through
royalty payments shall be based on all consideration paid during the applicable
three months.  Reporting of such consideration shall be made following the same
criteria set forth for earned royalty payments in this Agreement.  In no event
shall LICENSOR be entitled to receive both an "earned royalty" and a "pass
through royalty" on the same transaction. 



5.4  Any royalty amount due to LICENSOR arising out of this Agreement shall
accrue at the time of use, sale, lease, license or transfer of LICENSED
TECHNOLOGY when payment received by LICENSEE and shall be deemed to be held in
trust for the benefit of LICENSOR until actual payment of such amounts is
received by LICENSEE and made pursuant to this Agreement.


6. LICENSOR Development Responsibility. 
 
LICENSOR covenants and agrees to use its lab and personnel to develop and verify
tests for the licensed pathogens and Products, specifically a molecular
diagnostic test (collectively the "Tests") utilizing the LICENSED TECHNOLOGY for
Zika,  dengue, yellow fever, Japanese encephalitis, chikungunya and malaria and
a panel test to simultaneously test for all of the licensed Tests in various
configurations.  LICENSOR shall have completed the development and lab
verification and presented the Tests to LICENSEE within 180 days of the
execution hereof and the payment of the Initial Licensee Fee.  The parties
acknowledge that the tests for Zika and malaria have been completed and are
ready for final clinical validation and that LICENSOR has contacted hospitals in
Latin America which are ready for final validation at those hospitals and at any
other target market.


7. Reports, Records, Penalties and Interest
 
7.1  LICENSEE shall keep, and shall require all SUBLICENSEES, AFFILIATES, and
any other party responsible by the terms of this Agreement to make payments to
LICENSOR to keep, at their own expense, accurate books of account, using
generally accepted accounting principles and practices, detailing all data
necessary to calculate and easily audit any payments due to LICENSOR under this
Agreement.  These books of account shall be kept at LICENSEE's, AFFILIATE's or
SUBLICENSEE's principal place of business.  These books and supporting data
shall be open at all reasonable times, upon ten (10) calendar days written
notice, throughout the term of this Agreement and for a period of five (5) years
following the end of the calendar year to which they pertain, to inspection by
LICENSOR or its agents for the purpose of verifying LICENSEE's reports, royalty
statements or other compliance with this Agreement.  In the event that any such
inspection reveals any underpayment of royalties by LICENSEE, LICENSEE shall
promptly rectify any such underpayment.  7.2  LICENSEE, within thirty (30) days
after the last day of each full calendar quarter subsequent to the effective
date of this Agreement, shall deliver to LICENSOR an accurate written report
summarizing in sufficient detail to allow LICENSOR to verify all payment
amounts, the data used during the preceding three-month period under this
Agreement to calculate the payments due to LICENSOR during the applicable
accounting period.  These records and reports shall include at least the
following information for the accounting period:
8

--------------------------------------------------------------------------------




A. Calculation of ADJUSTED GROSS SALES related to or based on the LICENSED
TECHNOLOGY.




B. All qualifying deductible costs claimed as offsets as applicable.




C. Calculation of earned royalties and total royalties due broken down by
applicable category as relevant for the business.




D. Names and address of all AFFILIATES and SUBLICENSEES and full reports from
them complying with the reporting requirements of Section 7.2  A-C.



7.3  With each such report submitted, LICENSEE shall pay to LICENSOR all fees,
royalties and all other amounts due, payable and arising pursuant to this
Agreement.  If no amounts shall be due, LICENSEE shall so report.  All amounts
paid to LICENSOR pursuant to this Agreement shall be in United States Dollars
unless otherwise agreed in writing between the parties, and the amount of all
royalties to be paid to LICENSOR shall be determined on the basis of the
relevant currency exchange rate published by The Wall Street Journal on the last
business day of the calendar quarter to which such royalties relate.


7.4  A penalty will be assessed in an amount equal to 1% percent (.01) of any
payment due to LICENSOR arising out of this Agreement if the payment is made
more than thirty (30) days late.    Interest will accrue from the thirtieth day
after the payment was due at the rate of four percent (4%) per annum.


7.5  In the event LICENSEE engages an independent auditor or employs an internal
auditor for the purpose of verifying the accuracy of its books of account,
LICENSEE shall cause said auditor to verify the accuracy of the quarterly
reports required in Section 7 of this Agreement, and LICENSEE shall provide to
LICENSOR a copy of the report and any documentation generated in the
verification process on or before ninety (90) days after the verification
process is completed.


8      Confidentiality
 
8.1  The parties agree that as either party receives material provided by the
other party which is marked as confidential, or is verbally so designated and
confirmed in writing by the disclosing party within thirty (30) days of the
receipt of the materials, or which the receiving party would at the time of
disclosure reasonably understand under the circumstances to be considered by the
disclosing party to be confidential, the receiving party shall take reasonable
precautions to protect such material and to preserve its confidential,
proprietary or trade secret status during the term of this Agreement and for a
period of five (5) years after termination of this Agreement.
9

--------------------------------------------------------------------------------



8.2  In determining whether or not information is confidential, the burden of
proof shall be upon the receiving party to establish by competent proof and by
preponderance of the evidence that such information to be non-confidential was:



A. Already known to the receiving party at the time of disclosure, or




B. Generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving party, or




C. Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving party in breach of this Agreement, or




D. Subsequently, lawfully disclosed to the receiving party by a third party.



8.3  The receiving party may disclose the other party's confidential information
only to the extent it is authorized in writing to do so by the disclosing party
and such disclosure is reasonably necessary to further the objectives of this
Agreement.


8.4  All of the receiving party's (including AFFILIATES' and SUBLICENSEES')
employees and independent contractors with access to the disclosing party's
confidential information shall be bound in writing, copies of which shall be
retained by the receiving party and submitted to the disclosing party upon
request of the disclosing party, to make no unauthorized use or disclosure of
the confidential information.


8.5  Each party agrees that a breach of its obligation to protect the other
party's confidential information shall cause immediate and irreparable harm
which cannot be adequately compensated by monetary damages.  Accordingly, any
breach or threatened breach of confidentiality shall entitle the disclosing
party to preliminary and permanent injunctive relief in addition to such
remedies as may otherwise be available.


9 Export Controls and Applicable Laws
 
9.1    LICENSOR  agrees that it will use the Initial License Fee to assist
LICENSEE to obtain any necessary export licenses and approvals required to
complete sales pursuant to this Agreement.  LICENSEE shall observe and obey all
export laws in countries in which it shall do business.


9.2   In the exercise of its rights, and the performance of its obligations
under this Agreement, LICENSEE and LICENSOR shall comply with all applicable
laws, regulations and governmental orders.  LICENSEE shall obtain, and shall
maintain in full force and effect throughout the continuance of this Agreement,
all licenses, permits, authorizations and approvals required under all
applicable laws, regulations and governmental orders of the TERRITORY, and shall
make all filings, notifications and reports to all relevant governmental
agencies, which are necessary or appropriate in order for the performance by
LICENSEE of all of its obligations under this Agreement.  In the event that the
issuance of any such license, permit, authorization or approval is conditioned
upon any modification or amendment to this Agreement that is unacceptable to
LICENSOR, LICENSOR shall have the right to terminate this Agreement.
10

--------------------------------------------------------------------------------



10 Warranty and Limitation of Remedy
 
10.1  LICENSOR represents that the LICENSED TECHNOLOGY is owned by it free and
clear other than a minor security claim which has been completely foreborn
provided payments of five thousand dollars ($5,000) a month are paid and the
License Agreement has been duly authorized and violates no other contract or
agreement and the right to license is unrestricted and is suitable for use for
the sale and marketing thereof and of the Products.The licensor warrants that it
will keep the forbearance so as not to lose any assets including patents and
proprietary information and or materials so as not to cause any harm to the
LICENSEE .The LICENSOR will obtain and acknowledgement from the judgement debtor
that the investment will not be used to satisfy in any way the amount of its
debt and that the LICENSEE has the right to receive notice of default and right
to cure same within a period of thirty (30) days.


10.2 LICENSOR represents that the manufacture of PRODUCTS, the use, lease, or
sale of the LICENSED TECHNOLOGY will not infringe a copyright or patent granted
to others, and confirms that it knows of no such copyright, patent or other
proprietary interests which would be so infringed. LICENSOR will use its best
efforts to cause the  patents to be issued and make such filings as may be
required to protect the rights to the LICENCED TECHNOLOGY and PRODUCTS.


10.3 LICENSOR represents that the patents, patent rights, licenses, trade marks,
trade mark rights, trade names, trade name rights, service marks, service mark
rights, copyrights or similar intellectual property or rights and all
applications therefor, used in whole or in part in, or required for use or sale
of the LICENCED TECHNOLOGY or PRODUCTS, are owned by the LICENSOR free and clear
other than as referenced above and the LICENSOR has the sole and exclusive right
to use the same.  All registrations and filings necessary to preserve the rights
of the LICENSOR in the LICENCED TECHNOLOGY have been made and are in good
standing.  The ownership, use, manufacture, assembly, sale, distribution,
installation, maintenance, service and/or commercial exploitation of the
LICENCED TECHNOLOGY and/or any product containing or otherwise incorporating any
of the LICENCED TECHNOLOGY and sale of the PRODUCTS by LICENCEE do not infringe
upon, breach, or in any way violate the patents, licenses, trade marks, trade
names, service marks, copyrights or similar intangible or proprietary rights of
any other person.  There are no outstanding licenses, covenants not to sue, or
any other rights respecting any of the LICENCED TECHNOLOGY issued to any person 
anywhere  in the world. There are no suits, actions or other legal proceedings,
claims, or investigations of any sort pending or threatened against the
LICENSOR  regarding the ownership, use, manufacture, assembly, sale,
distribution, installation, maintenance, service and/or commercial exploitation
of the LICENSED TECHNOLOGY or otherwise relating to the LICENCED TECHNOLOGY.
11

--------------------------------------------------------------------------------



10.4 Each party represents and warrants to the other that it has all of the
requisite power and authority to enter into this Agreement and to perform each
and every term, provision and obligation of this Agreement, and that neither the
execution nor delivery of this Agreement will conflict with or result in a
breach of the terms, provisions or obligations of, or constitute a default
pursuant to, any other agreement or instrument under which such party is
obligated..


10.5  LICENSOR will not be liable for any loss of profits or for any claim or
demand against LICENSEE by any other party unless so awarded.  LICENSOR SHALL
NOT BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES UNLESS AWARDED. LICENSOR
warrants that on completion of field tests and obtaining CE marking designation
that PRODUCTS may be sold and commercialized in the Territory.


11 Product Liability and General Indemnification
 
11.1  LICENSOR  warrants the effectiveness and operation of the LICENSED
TECHNOLOGY and PRODUCTS.  LICENSOR, therefore, agrees to hold LICENSEE harmless
and indemnify LICENSEE, its trustees, officers, employees and agents from and
against any and all litigation, claims, damages or actions (including reasonable
attorneys' fees) that may be instituted against LICENSEE arising out of
LICENSEE's marketing, distribution, sale, production, lease, consumption or
advertisement of the LICENSED TECHNOLOGY or arising from any sale of the
PRODUCTS.
 
11.2  LICENSEE shall immediately notify LICENSOR of any litigation in which it,
its officers or its directors, agents or employees may be involved if there is a
reasonable possibility that this Agreement or LICENSOR will be affected and
afford LICENSOR reasonable cooperation should LICENSOR elect to make its own
defense.
 
12 Term and Termination
 
12.1  Subject to earlier termination in accordance with this Section, provided
that in the event of any terminating event hereunder Robert Salna has received
notice of such event and has had the opportunity to cure such terminating event
of default within the time periods set out herein, this Agreement shall commence
on the effective date of this Agreement and remain in force indefinitely unless
terminated by LICENSOR pursuant to the terms hereof.  LICENSEE may terminate it
at any time by giving thirty (30) days' notice.


12.2  The Agreement may be terminated  by 60 days written notice to LICENSEE by
LICENSOR at its election in the event of the occurrence of any one of the
following circumstances:
12

--------------------------------------------------------------------------------




A. In the event LICENSEE is placed in the hands of a third party receiver or
makes a general assignment for the benefit of creditors and such event is not
cured within a period of 120 days; or

 

B.
In the event that all or substantially all of the assets of LICENSEE or its
successor-in-interest are seized or attached in conjunction with any action
brought against it by a third party creditor.

 
and such event is not cured within a period of 120 days.
 
12.3  This Agreement may be terminated effective upon sixty (60) days written
notice from LICENSOR and the failure of LICENSEE to cure any breach or default 
prior to the expiration of 120 days in any of the following circumstances:



A. In the event LICENSEE becomes insolvent,; or



C.
In the event there is a transfer or sale of LICENSEE's business purporting to
transfer or assign this Agreement and/or the LICENSED TECHNOLOGY without the
prior express written consent of LICENSOR which shall not be unreasonably
withheld.
 

D.
In the event, Licensor, its officers and directors and affiliates no longer own
a  majority (51%) of the shares of Licensee, and the officers of Licensor are no
longer officers of Licensee, and if Licensee fails to pay Earned Royalties when
due and if the failure to pay royalties is not cured within 180 days following
written notice of such failure to pay, and Robert Salna has been given notice of
any such default and has not taken steps to cure such default with a period of
60 days, then the Licensor may terminate this License.



12.4 In the event LICENSOR (1) fails to present LICENSEE with all contemplated
completed Tests ready for in field validation and deployment to the medical and
testing industry on or before 60 days after closing and all approvals for sale
within 60 days of closing; (2) fails to prosecute the additional two Patents and
CE marking designation ISO 13845 for the LICENSED TECHNOLOGY; (3) sells or
assigns (voluntarily or involuntarily) the LICENSED TECHNOLOGY to any party not
willing and able to provide lab facilities to satisfy the LICENSOR obligations
under this Agreement; or (4) files for bankruptcy protection under the US
Bankruptcy Code , LICENSOR shall be in default of this Agreement.  In the event
of LICENSOR default, LICENSEE shall the following rights and remedies:



A. LICENSEE may demand the refund of the Initial License Fee, any monies spent
in relation to the Products and return of all Shares issued to LICENSOR and
LICENSOR, and or its assignee shall pay such Initial License Fee and return such
Shares within 10 days of demand.

 

B. The License granted herein shall be a paid up license and no further royalty
payments shall be due and all rights to the LICENSED TECHNOLOGY and PRODUCTS
shall vest with LICENSEE.

13

--------------------------------------------------------------------------------





12.5 Upon termination of this Agreement for any reason, the parties shall not be
released from any obligation that has matured prior to the effective date of the
termination.   LICENSEE may, however, after the effective date of such
termination, complete committed projects based on LICENSED TECHNOLOGY or in
process as of the time of such termination, provided that LICENSEE shall pay to
LICENSOR the royalties and other consideration due on such projects as required
by this Agreement and shall submit the reports as required.


12.6 Upon the termination of this Agreement, any SUBLICENSEE which has not
breached in any material way its sublicense agreement may be granted the right
to receive a license directly from LICENSOR, at LICENSOR's sole discretion,
granting license rights to the LICENSED TECHNOLOGY.


12.7 Upon the termination of this Agreement, LICENSEE shall immediately cease
using and return to LICENSOR any uncommitted LICENSED TECHNOLOGY, enhancements
and all other materials, documents and information as may have been provided by
LICENSOR pursuant to this Agreement, which contain information that is
confidential or proprietary to LICENSOR and shall grant back to LICENSOR all of
LICENSEE's right, title and interest to all IMPROVEMENTS, with applicable
documentation, made by LICENSEE in relation to the LICENSED TECHNOLOGY.
 
13 Dispute Resolution and Mediation

13.1  With respect to any and all claims, disputes or controversies arising out
of the performance of or in connection with this Agreement, the parties agree to
attempt in good faith to resolve those claims, disputes or controversies by
negotiations between the parties.  In the event either party believes the
negotiation discussions are likely not to result in settlement, the parties
must, in good faith, participate in mediation sessions with a professional
mediator to be mutually selected by the parties and the expense of which is to
be paid fifty percent (50%) by each party. Robert Salna shall be notified and
authorized to participate in any mediation.  In the event, after one or more
mediation sessions, either party believes the mediation process is not likely to
resolve the dispute by mutual agreement, such party may seek any legal or
equitable remedy available through a court of competent jurisdiction.


13.2  Nothing in this Section shall be construed to waive any rights of timely
performance of any obligation existing under this Agreement.


14           Licensee Assignment
 
Neither this Agreement nor the LICENSED TECHNOLOGY is assignable by LICENSEE
without the express written consent of LICENSOR, which shall not be unreasonably
withheld. Any attempt to make such an assignment without LICENSOR's written
consent may be voided at the election of LICENSOR.  LICENSEE agrees that in the
event LICENSOR elects to void an unauthorized assignment that LICENSOR will have
suffered immediate and irreparable damage and shall be entitled to immediate
injunctive relief.  In the event LICENSOR does not elect to void an unauthorized
assignment, LICENSEE agrees that the assignee will be treated in all respects as
a LICENSEE   for purposes of this Agreement.  Nothing in this section may be
construed to preclude LICENSOR from initiating an independent action against the
assignee of the unauthorized assignment or to otherwise pursue other legal or
equitable remedies against LICENSEE, the assignee or both.
14

--------------------------------------------------------------------------------





15           Non Use of LICENSOR Name
 
LICENSEE shall not use the name of Co-Diagnostics, Inc. nor of any of its
employees, nor any logo or adaptation thereof, in any advertisement, promotion
or sales literature without the express prior written consent from LICENSOR in
each case, except that LICENSEE may state that it is licensed by LICENSOR.


16           Publication
 
LICENSOR shall have the right to publish any academic paper, article or learned
treatise and make public disclosure at professional meetings or seminars
regarding any portion of the LICENSED TECHNOLOGY which has been or may be
invented, conceived or developed by LICENSOR.  However, LICENSOR shall submit
the manuscript of any proposed publication or public presentment to LICENSEE for
review and comment at least thirty (30) days prior to such submission or
presentment, and shall make reasonable changes as requested by LICENSEE in order
to protect LICENSEE's business interests and to protect any IMPROVEMENTS on the
LICENSED TECHNOLOGY.


17            Payment, Notices and Other Communications
 
Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent by certified
first-class mail, postage prepaid, addressed to the receiving party at its
address designated below or such address as shall be designated by written
notice given to the other party.


LICENSOR:                           Co-Diagnostics, Inc.
8160 S. Highland Drive
Sandy, Utah  84093


LICENSEE:                            Watermark Group, Inc.
64 Industrial Road
Richmond Hill, Ontario, L4C 2Y1

15

--------------------------------------------------------------------------------

18 Miscellaneous Provisions

 
18.1  Independence of Parties.  LICENSOR and LICENSEE are independent parties
engaged in independent business and neither party nor any respective agent or
employee of either party shall be regarded as an agent or an employee of the
other.  Nothing in this Agreement shall be construed as reserving to either
party the right to control the other in the conduct of its business, nor shall
either party have the authority to make any promise, guarantee, warranty or
reservation which will create any obligation or liability whether express or
implied on behalf of the other.


18.2  Attorneys' Fees.  In the event a legal proceeding is commenced in a court
of competent jurisdiction to construe or enforce any provision of this
Agreement, the prevailing party, in addition to all other amounts to which such
party may be entitled, shall be entitled to recover from the non-prevailing
party its reasonable attorneys' fees, expert witness fees and costs incurred in
connection with the proceeding.


18.3  Waiver.  No waiver by either party, whether express or implied, of any
provisions of this Agreement or of any breach or default of either party, shall
constitute a continuing waiver of such provision or a waiver of any other
provisions of this Agreement.


18.4  Governing Law.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Utah.  Venue for any legal disputes
shall be in Salt Lake County, Utah.


18.5  Partial Invalidity.  Should any Section or any part of a Section of this
Agreement be held unenforceable or in conflict with the law of any jurisdiction,
the validity of the remaining Sections and Subsections shall not be affected by
the invalidity of any other part of the Agreement.


18.6  Force Majeure.  Neither party to this Agreement shall be in default
because of a delay or failure to perform which is not the result of the
defaulting party's intentional or negligent acts or omissions, but results from
causes beyond the reasonable control of such party such as acts of God,
terrorism, civil disobedience and war.


18.7  Entire Agreement.  This Agreement constitutes the entire Agreement and
understanding between the parties and supersedes all prior agreements and
understandings with respect to the LICENSED TECHNOLOGY, whether written or
oral.  No modification or claimed waiver of any of the provisions of this
Agreement shall be valid unless in writing and signed by authorized
representatives of the party against whom such modification or waiver was sought
to be enforced.


18.8  Full and Fair Meaning.  This Agreement shall be interpreted in accordance
with its fair meaning and shall not be interpreted for or against any party on
the ground that such party drafted or caused to be drafted this Agreement or any
part thereof.


18.9  Binding Effect.  This License Agreement shall be binding upon and shall
inure to the benefit of the successors, assigns and legal representatives of the
parties.


18.10  Headings.  The paragraph and subparagraph headings contained in this
Agreement are for convenience and reference only.  They are not intended to
define, limit, or expand the scope of the provisions of this Agreement.
16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Agreement and it is
effective this 13th day of October, 2016.




LICENSOR
CO-DIAGNOSTICS, INC.

 
 
 /s/ Dwight H. Egan
 
 
 
By:
 Dwight H. Egan
 
Date
 
 
 President
 
 
 
 
 
 
 
 




LICENSEE
WATERMARK GROUP INC.


 
 
 
 
 
 
By:
 
Date
 
 
 
 
 
 
Title:
 
 
 
 






17

--------------------------------------------------------------------------------



EXHIBIT A


LICENSED TECHNOLOGY


The LICENSED TECHNOLOGY includes Products and tests based upon the following:


US patent applications
US 13/098,348-  "Methods of Preventing Non-Specific Reactions of Nucleotide
Sequences"
US 13/223,787-  "Rapid Oligo Probes"
US 12/830,243-  "Detection Primers for Nucleic Acid Extension or Amplification
Reactions"
US 12/830242-  "Primers for Nucleic Acid Extension or Amplification Reactions"
The IP shall also include the Simplex Master Mix formulation, related trade
secrets and consulting services to effectively transfer the know-how to a
qualified technician


18

--------------------------------------------------------------------------------





EXHIBIT B


NON-DISCLOSURE OF CONFIDENTIAL INFORMATION AGREEMENT




This Agreement is entered into between Watermark Group, Inc., a Nevada
corporation with its principal place of business located at 64 Industrial Road,
Richmond Hill, Ontario L4C 2Y1 (referred to in this Agreement as "LICENSEE") and
_______________________________, an employee or contractor of LICENSEE (referred
to in this Agreement as "DISCLOSEE").


LICENSEE and DISCLOSEE agree that they are voluntarily entering into this
Agreement for the express benefit of Co-Diagnostics, Inc., a Utah corporation
with its principal place of business located at 8160 S. Highland Drive, Sandy,
Utah  84093 (referred to in this Agreement as "LICENSOR") and further agree to
abide by the terms of this Agreement as follows:


RECITALS


1. LICENSOR is the sole owner of certain INTELLECTUAL PROPERTY rights related to
molecular diagnostic testing and has entered into an Exclusive License Agreement
(referred to in this Agreement as the "License Agreement") with LICENSEE to
allow for its development and commercialization.


2. DISCLOSEE is an employee or contractor employed by or doing work for hire for
LICENSEE.


3. Pursuant to the License Agreement, LICENSEE will receive material and
information from LICENSOR which is confidential or proprietary to LICENSOR and
LICENSEE has agreed with LICENSOR to take reasonable precautions to preserve the
confidential or proprietary status of this material and information during the
term of the License Agreement and for a period of five (5) years after
termination of the License Agreement.


4. LICENSEE has also agreed with LICENSOR that all of its employees and
independent contractors with access to LICENSOR's confidential or proprietary
information will be bound in writing to make no unauthorized use or disclosure
of the confidential information.  The purpose of this Agreement is to affect
compliance with LICENSEE's obligation to protect LICENSOR's confidential
information.


1. Definitions


1.1 "LICENSED TECHNOLOGY" means and includes all of LICENSOR's technology and
INTELLECTUAL PROPERTY referred to in this Agreement as molecular diagnostic
testing and related enhancements generated at LICENSOR or improvements developed
by LICENSEE as specifically identified on Exhibit A to the License Agreement
which exhibit is incorporated by reference and made a part of this Agreement.
19

--------------------------------------------------------------------------------



1.2 "CONFIDENTIAL INFORMATION" shall mean and include all material and
information provided by LICENSOR to LICENSEE which is marked as confidential, or
is verbally so designated and confirmed in writing by LICENSOR within thirty
(30) days of receipt of the materials or information by LICENSEE, or which
LICENSEE would at the time of disclosure reasonably understand under the
circumstances to be considered by LICENSOR to be confidential, proprietary or to
constitute a trade secret.


2. Disclosure and Acknowledgment


2.1  The parties acknowledge that, from time to time during the term of the
License Agreement between LICENSOR and LICENSEE, it may be necessary for
CONFIDENTIAL INFORMATION to be disclosed by LICENSOR to LICENSEE and from
LICENSOR or LICENSEE to DISCLOSEE.  The parties acknowledge the provisions of
this Agreement are necessary to protect the confidentiality, value, and secrecy
of LICENSOR's CONFIDENTIAL INFORMATION concerning the LICENSED TECHNOLOGY and to
protect LICENSOR's patent and ownership rights to the LICENSED TECHNOLOGY.


2.2  Nothing in this Agreement shall be construed as conferring upon DISCLOSEE
by implication, estoppel, or otherwise any right, title or interest in, or any
license under, any LICENSED TECHNOLOGY, INTELLECTUAL PROPERTY, patent or trade
secret now or subsequently owned by LICENSOR.


2.3  DISCLOSEE agrees to take all precautions reasonably necessary to maintain
the confidential nature of the CONFIDENTIAL INFORMATION disclosed to him or her
by LICENSOR or LICENSEE or otherwise obtained by him or her in connection with
any dealings with LICENSOR or LICENSEE.


3. Use of CONFIDENTIAL INFORMATION


DISCLOSEE agrees as follows:


3.1  Not to use the CONFIDENTIAL INFORMATION on his or her own behalf or on the
behalf of others and to hold in trust for LICENSOR the CONFIDENTIAL INFORMATION
and any related information, test data, and benefits which arise during the
course of employment or work for hire with LICENSEE.


3.2  Not to copy, duplicate or in any way record any CONFIDENTIAL INFORMATION
disclosed to him or her under the terms of this Agreement.


3.3  That all ideas, developments, inventions, or improvements relating to the
CONFIDENTIAL INFORMATION which are discovered by DISCLOSEE or which DISCLOSEE
and others conceive during the term of this Agreement shall be promptly
disclosed to LICENSEE and to LICENSOR.


3.4  That all such ideas, developments or inventions shall be the sole property
of LICENSOR and LICENSEE subject to the terms of the License Agreement and to
irrevocably assign, transfer and set over to LICENSOR and LICENSEE all rights,
title and interest in and to all such ideas, developments or inventions,
regardless of whether they may or may not be patentable, as directed by the
License Agreement.
20

--------------------------------------------------------------------------------



3.5  To execute, acknowledge and deliver any and all documents, instruments and
papers and to do any and all other things that may be deemed to be reasonably
necessary by LICENSOR and/or LICENSEE to carry out the provisions of Section 3
of this Agreement.


3.6  To render all reasonable assistance to LICENSOR and LICENSEE in preparing
copyrights or patent applications and in protecting the rights of LICENSOR
and/or LICENSEE and/or their designees in and to any matter which LICENSOR
and/or LICENSEE desire to protect under any patent or copyright laws of this or
any other country.


3.7  In the event that LICENSOR and/or LICENSEE is unable, after reasonable
effort, to secure DISCLOSEE's signature on any document or documents needed to
apply for or prosecute any patent, copyright or other right or protection
relating to any idea or invention, whether because of DISCLOSEE's physical or
mental incapacity or for any other reason whatever, DISCLOSEE hereby irrevocably
designates and appoints LICENSOR and its duly authorized officers and agents as
attorney-in-fact to act in DISCLOSEE's behalf and stead to execute and file any
required documents, and to do all other lawfully permitted acts to further
prosecution and issuance of patents, copyrights or other similar protections
with the same legal force and effect as if executed by DISCLOSEE.


4. Term and Termination


4.1  DISCLOSEE's obligation of confidence, non-disclosure and non-use pursuant
to this Agreement shall be effective for a period of the term of the License
Agreement and for a period of five (5) years after termination of the License
Agreement provided, however, that DISCLOSEE shall have no obligation of
confidence, non-disclosure or non-use with respect to information:


4.1.1  Already known to DISCLOSEE at the time of the disclosure by LICENSOR to
LICENSEE; or


4.1.2  Was generally available to the public or otherwise part of the public
domain at the time of disclosure from LICENSOR to LICENSEE; or


4.1.3  Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of
LICENSEE or DISCLOSEE in breach of the License Agreement or of this Agreement;
or


4.1.4  Was subsequently and lawfully disclosed to LICENSEE or DISCLOSEE by a
third party.


4.1.5  Notwithstanding the above subpart of Section 4 of this Agreement,
information shall not be considered to be generally known to the public or in
the trade if, in order to acquire such information from publicly available
sources, DISCLOSEE used CONFIDENTIAL INFORMATION to guide him or her in
reviewing such sources or to select therefrom a series of unconnected items
which may be fit together to match the CONFIDENTIAL INFORMATION first learned
from LICENSOR and/or LICENSEE.
21

--------------------------------------------------------------------------------



4.2  Upon termination of the License Agreement or at the conclusion of
DISCLOSEE's employment relationship with LICENSEE, or at any time upon receiving
written request from LICENSOR or LICENSEE, DISCLOSEE shall return all
CONFIDENTIAL INFORMATION as well as any and all blueprints, drawings, diagrams,
manuals, memoranda, notes, records, books, files, software, data, instruments,
paper or any other documents or things pertaining to the CONFIDENTIAL
INFORMATION and any copies, summaries or compilation of such.


5. Miscellaneous


5.1  In the event DISCLOSEE is in breach of any of its obligations pursuant to
this Agreement, both LICENSOR and LICENSEE shall have the right and standing, in
addition to any other remedies available to them at law or in equity, to
preliminary injunctive relief to enforce the obligation of confidence hereunder
until such time as a final adjudication by a court of competent jurisdiction is
secured.


5.2  In the event a suit is commenced to enforce any obligations of this
Agreement, the prevailing party, in addition to any other amounts or remedies to
which it may be entitled, shall be paid by the non-prevailing party a reasonable
sum for attorneys fees and reasonable costs related to the dispute resolution.


5.3  This Agreement is subject to and shall be interpreted under the laws of the
State of Utah and the venue for any dispute resolution shall be in the State of
Utah, County of Utah in the State District Court to which jurisdiction the
parties to this Agreement irrevocably consent.


5.4  The parties to this Agreement agree that this Agreement is made and entered
into for the benefit of LICENSOR and that LICENSOR is a third party beneficiary
to this Agreement and has standing to enforce the terms of this Agreement and to
avail itself of all other equitable and legal remedies allowable by law as if it
were a direct party to this Agreement.


5.6  This Agreement is divisible and separable so that if any provision or
provisions shall be held invalid, such holding shall not impair the remaining
provisions.


5.5  This Agreement constitutes the entire agreement and understanding between
the parties and supersedes all prior agreements and understandings with respect
to the subject matter, whether written or oral.


22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement and it is
effective as of the __13________ day of October, 2016.


LICENSEE:


Name:       /s/ Dwight H.
Egan                                                        


Title:        President and
CEO                                                         


Date:        October 13,
2016                                                            






DISCLOSEE:




Name:        /s/ Ted
Murphy                                                           


Title:         
President                                                                       


Date:         October 13,
2016                                                           




23

--------------------------------------------------------------------------------

 


EXHIBIT C


Co-Diagnostics
   
Use of Funds
Amt
$500,000
     
Lab expenses to complete develop Flavivirus panel (3 months) 
$150,000
3rd Party Test Validation and Travel
$100,000
Patent Attorney Expense
 
$50,000
India TB Marketing and validation expenses
$50,000
G & A- (including SOX compliant Accounting)
 
$150,000
 
 
 
Total
 
$500,000





24

--------------------------------------------------------------------------------

25